       Case 20-43555         Doc 68       Filed 07/29/20 Entered 07/29/20 09:55:25              Main Document
                                                       Pg 1 of 1
Memorandum
Office of the United States Trustee
Thomas F. Eagleton U. S. Courthouse
111 South 10th Street, Suite 6353
St. Louis, MO 63102
(314) 539-2976; FAX 539-2990


                                                           ❘
SUBJECT:                                                   ❘       DATE: July 29, 2020
                                                           ❘
Chapter 11 Creditors' Meetings                             ❘
                                                           ❘

TO:     Debtor’s Counsel                                                     FROM: /s/ Paul A. Randolph
                                                                             Assistant U. S. Trustee
        Office of General Counsel
        Missouri Department of Revenue


        The following Chapter 11 case is set for hearing pursuant to 11 U.S.C. §341 on the date, time, and location
indicated below.

         Pursuant to Local Bankruptcy Rule 2002-2, the notice of commencement of case and meeting of creditors will be
sent by the Court unless a party is authorized by the Court to provide said notice.


                          §341 Meeting of Creditors – August 21, 2020 at 10:00 a.m.
                               U. S. Trustee Trial Attorney – Joseph Schlotzhauer


Re:
Ben F. Blanton Construction, Inc., Case No. 20-43555-B169



Location:

[✓]     Via telephonic conference: Dial Conference Line: 1-866-705-0185, Participant Code: 7914594

[]      City Council Chambers, City Hall, 401 Independence St., Cape Girardeau, Missouri

[]      Hannibal, U. S. Courthouse, 8th and Broadway, Room 260, Hannibal, MO 63401
